IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-50540
                         Summary Calendar



STEVEN L. SONDLEY,

                                           Plaintiff-Appellant,

versus

BEXAR COUNTY JAIL EMPLOYEES; FNU SANTANA,
Officer; CESAR A. GARCIA, Physician who
treated broken rib; PATTY SMITH,

                                           Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-97-CV-845
                       - - - - - - - - - -

                          March 15, 1999

Before EMILIO M. GARZA, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Steven L. Sondley, now a Texas prisoner (# 342397), appeals

from the district court’s judgment dismissing his civil rights

complaint brought pursuant to 42 U.S.C. § 1983, concerning an

alleged beating and denial of medical treatment while he was a

pretrial detainee at Bexar County Jail.     Sondley contends that:

(1) the district court erred by granting defendant Dr. Cesar

Garcia’s motion to dismiss pursuant to FED. R. CIV. P. 12(b)(6),


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-50540
                                -2-

and (2) that the district court abused its discretion by refusing

to permit him to conduct discovery and by refusing to appoint

counsel for him.   We have reviewed the record and the briefs of

the parties, and we AFFIRM the district court’s dismissal for

essentially the same reasons set forth by the magistrate judge

and adopted by the district court.   See Sondley v. Santana, No.

SA-97-CA-0845-FB (W.D. Tex. Jan. 28, 1998).

     Sondley’s motion to strike the appellate brief of Dr. Garcia

is DENIED.

     JUDGMENT AFFIRMED; MOTION TO STRIKE DENIED.